DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Species 1 in the reply filed on 9/7/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 6 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/2021.
Information Disclosure Statement
4.	The information disclosure statement filed 12/16/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The applicant did not provide an English-language explanation of relevance for the Korean Search Report (NPL 1).
Drawings
5.	The drawings are objected to because each of the directional flow arrows in Figure 7 point in the wrong direction.  Corrected drawing sheets in compliance with 37 
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



8.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beer (US 2010/0032597).
As per claim 1, Beer discloses a hydraulic block (HCU) for redundancy of an electronic braking device for vehicle, comprising: 
a block body (7) having a motor mounting part (8, Fig. 2, 3) to which a motor (8) is coupled and a controller mounting part (ECU, Fig. 2; [0031]) to which an ECU (ECU) is coupled; 
hydraulic control ports (51, 52, 55, 56) formed on the block body, and connected to a first output line (31) of a main braking device (27) and a first hydraulic braking line (P1, 55, 56) for individually adjusting wheels, in order to perform hydraulic braking on ones of front wheels and rear wheels; 
drain ports (53, 54) formed on the block body, and connected to a second output line (30) of the main braking device and a second hydraulic braking line (P1, 53, 54) for individually adjusting the wheels, in order to reduce the pressure of the others of the front wheels and the rear wheels; and 
a hydraulic circuit (Fig. 13) configured to form a flow path of operating fluid in the block body, and control the flow rates and pressures of operating fluids passing through the hydraulic control ports and the drain ports, and having valves (10-17; [0038]) housed therein, the valves being mounted in the ECU (Fig. 5; [0038]). 
As per claim 2, Beer discloses the hydraulic block for redundancy of an electronic braking device for vehicle of claim 1, wherein the hydraulic control ports comprise: 
an input port part (51, 52) connected to the first output line; and 

As per claim 3, Beer discloses the hydraulic block for redundancy of an electronic braking device for vehicle of claim 2, wherein the input port part comprises: 
a first input port (51) connected to one side of the first output line; and 
a second input port (52) connected to the other side of the first output line. 
As per claim 4, Beer discloses the hydraulic block for redundancy of an electronic braking device for vehicle of claim 3, wherein the output port part comprises: 
a first output port (55) through which fluid introduced into the block body through the first input port is discharged; and 
a second output port (56) through which fluid introduced into the block body through the second input port is discharged. 
Allowable Subject Matter
9.	Claims 5, 7-8, 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose wherein one of the first and second input ports is disposed on a top surface of the block body with the first and second output ports, and the other of the first and second input ports is formed on the front surface of the block body and disposed under a pump mounting bore (Claim 5), or a drain output port through which fluid introduced into the block body through a drain input port is discharged (Claim 7).
Conclusion
:
Valve blocks
Dinkel (US 11,001,245).
Jeon (US 2016/0107626).
Fischbach-Borazio et al (US 2011/0062776).
Atsushi et al (US 2010/0264723).
McCormick (US 7,407,234).
Hinz et al (WO 2004/048173).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657